87 N.Y.2d 966 (1996)
In the Matter of Daniel McGuinn et al., Appellants,
v.
City of New York et al., Respondents.
Court of Appeals of the State of New York.
Submitted January 29, 1996.
Decided February 20, 1996.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order which reversed and vacated that portion of Supreme Court's order granting a temporary restraining order, dismissed upon the ground that that portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for a stay dismissed as academic.